Citation Nr: 1115892	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-45 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 1963 to July 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO), that granted service connection for left ear hearing loss, rated 0 percent effective from April 21, 2008 (date of the claim); and denied service connection for right ear hearing loss and tinnitus.  An interim (August 2010) rating decision granted service connection for right ear hearing loss.  The issues are characterized accordingly.  

The matter of the rating for bilateral hearing loss is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began in service and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

The VCAA applies to the instant tinnitus claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on such matter.  

B.	Factual Background

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records (STRs) do not show any complaints of tinnitus.  His military occupation specialty was aviation machinist's mate.  Consequently, it may be assumed that he had substantial exposure to noise trauma in service.  

On December 2008 VA audiological evaluation, the Veteran reported constant bilateral tinnitus that started "several" years prior.  Regarding the tinnitus, the examiner opined:
"Since there were no documented complaints of tinnitus in the [Veteran's] medical records and since he stated that his subjective onset of tinnitus began many years after his military service, it is the opinion of the examiner that the [Veteran's] current tinnitus is less likely than not related to military service."

In several statements, the Veteran reiterated his contentions that his tinnitus was related to noise trauma in service.  In his March 2009 notice of disagreement the Veteran related that he has experienced tinnitus throughout since service.  He stated that he did not report tinnitus began long after service as the VA examiner noted.

In a December 2009 memorandum, the Veteran's representative raised questions regarding the adequacy of the December 2008 audiological evaluation and  requested an addendum opinion.

The Veteran's claims file was forwarded to the December 2008 examiner for an addendum; the addendum provided is identical to the opinion offered in December 2008.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is  against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: A layperson is competent to identify the medical condition; The layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

To establish service connection for a disability, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury (disability). Hickson v. West, 13 Vet. App. 247, 248 (1999).  

The denial of the Veteran's claim of service connection for tinnitus is based essentially on the December 2008/May 2010 opinion(s) by a VA audiologist indicating, in essence, that because tinnitus was not noted in service, and was first noted many years after service it was unrelated to the Veteran's service.  The Veteran disputes that he told the examiner his tinnitus began many years after service; the history given by the Veteran noted in the December 2008 examination report actually notes the Veteran indicated his tinnitus began "several years ago".  Notably, the examiner did not explain the rationale for disassociating the Veteran's tinnitus from the neurosensory component of his service connected acknowledged bilateral sensorineural hearing loss.  Because the claim is being granted, the Board finds that returning this matter for another addendum opinion is unnecessary.

Notably, it is not in dispute that during his service the Veteran had substantial exposure to aviation noise trauma/servicing aircraft.  In a March 2009 statement he related that he has experienced tinnitus throughout since service.  [Significantly, the May 2010 VA addendum opinion did not address this account, question its credibility.]  One way of substantiating a claim of service connection is by showing that a chronic disease became manifest in service, and has persisted.  The Veteran is competent to provide evidence that he experiences/experienced tinnitus; the U.S. Court of Appeals for Veterans Claims (Court) has determined that ringing in the ears is a symptom capable of lay observation.  Charles v. Principi, 16 Vet.  App. 370, 374 (2002).  The record presents no good reason to question the credibility of the Veteran's accounts that he had the onset of tinnitus in service, but did not report it at the time, and that he has experienced tinnitus since.   Accordingly, he has substantiated this claim; service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

In a March 2009 statement, the Veteran indicated that his bilateral hearing loss disability had increased in severity.  He has not been afforded an official audiological evaluation (with audiometric studies) since December 2008.  Accordingly, a contemporaneous examination is necessary.  Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that a VA audiologist conducting a VA audiological evaluation must fully describe the functional effects caused by a hearing disability in his or her final report (needed for potential application of 38 C.F.R. § 3.321(b) as to whether referral for an extraschedular rating is warranted).  The Court noted: "Unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  On December 2008 VA audiological evaluation, the examiner stated that the Veteran's hearing loss "can" affect activities of daily living; this comment does not reflect whether it indeed does affect daily functioning, and if so to what extent.  Notably, on October 10, 2008, the Veterans Benefits Administration issued Fast Letter 08-33 reinstating the requirement for audiologists to comment on the effects of the condition on occupational function and daily activities.  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss disability.  The audiologist should note the Veteran's subjective complaints of the effect his hearing loss has on daily and occupational functioning and offer comment on those complaints (i.e., observe whether the degree of interference with functioning the Veteran describes is consistent with audiometry findings, and offer any further comment indicated regarding the impact that the Veteran's hearing loss would be expected to have on occupational functioning and daily activities).  The examiner must explain the rationale for all opinions.  

2.   The RO should then readjudicate the claim (to specifically include consideration of whether referral for extraschedular consideration is warranted and addressing any total disability rating based on individual unemployment issues raised by the record).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


